     Case 1:21-cv-00634-RSK ECF No. 9, PageID.57 Filed 08/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

STANLEY HERMAN,

                      Petitioner,                  Case No. 1:21-cv-634

v.                                                 Honorable Ray Kent

JAMES SCHEIBNER,

                      Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Petitioner must show cause within 28 days why the petition

should not be dismissed as untimely.



Dated:   August 17, 2021                          /s/ Ray Kent
                                                   Ray Kent
                                                   United States Magistrate Judge
